Exhibit 10-10-5
FIFTH AMENDMENT AND WAIVER
TO GANNETT MARCH 2002 CREDIT AGREEMENT
This FIFTH AMENDMENT AND WAIVER, dated as of September 30, 2010 (this “Amendment
and Waiver”), to the Amended and Restated Competitive Advance and Revolving
Credit Agreement, dated as of March 11, 2002 and effective as of March 18, 2002,
as amended and restated as of December 13, 2004 and effective as of January 5,
2005, as amended by the First Amendment thereto, dated as of February 28, 2007
and effective as of March 15, 2007, as further amended by the Second Amendment
thereto, dated as of October 23, 2008 and effective as of October 31, 2008, as
further amended by the Third Amendment thereto, dated as of September 28, 2009
and as further amended by the Fourth Amendment thereto, dated as of August 25,
2010 (as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Gannett Co., Inc., a Delaware corporation
(“Gannett”), the several banks and other financial institutions from time to
time parties to the Credit Agreement (the “Lenders”), Bank of America, N.A., as
administrative agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
syndication agents, and Barclays Bank PLC, as documentation agent, is made by
and between Gannett, Bank of America, N.A., as administrative agent and as an
Issuing Lender, J.P. Morgan Chase Bank, N.A., as successor administrative agent
(in such capacity, the “Administrative Agent”) and as an Issuing Lender, and the
Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Gannett has requested certain amendments to the Credit Agreement;
WHEREAS, the parties are willing to consent to the requested amendments on the
terms and conditions contained herein;
NOW THEREFORE, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended as follows:
(i) by adding the following new definitions, to appear in proper alphabetical
order:
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
“Consolidated Tangible Assets”: for any period, with respect to Gannett and its
Domestic Subsidiaries, all property, plant and equipment, inventories and trade
receivables of Gannett and its Domestic Subsidiaries on a consolidated basis in
accordance with GAAP.

 

 



--------------------------------------------------------------------------------



 



“Defaulting Lender”: any Lender, as reasonably determined by the Administrative
Agent, that has (a) failed to fund its portion of any Borrowing, or any portion
of its participation in any Letter of Credit, within three Business Days of the
date on which it shall have been required to fund the same, unless the subject
of a good faith dispute between Gannett and such Lender, (b) notified Gannett,
the Administrative Agent, the Issuing Lender or any other Lender in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) failed, within three
Business Days after written request by the Administrative Agent, to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans (unless the subject of a good faith dispute between
Gannett and such Lender) and participations in then outstanding Letters of
Credit; provided that any such Lender shall cease to be a Defaulting Lender
under this clause (c) upon receipt of such confirmation by the Administrative
Agent, (d) otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute),
or (e) (i) been (or has a parent company that has been) adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, unless in the case of any
Lender referred to in this clause (e) Gannett, the Administrative Agent and the
Issuing Lender shall be satisfied that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a
Lender hereunder. For the avoidance of doubt, a Lender shall not be deemed to be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in such Lender or its parent by a Governmental Authority.
“Designated Pari Passu Indebtedness”: New Pari Passu Indebtedness if (a)
(i) such New Pari Passu Indebtedness is incurred before the repayment of other
Pari Passu Indebtedness, (ii) the Net Cash Proceeds of such New Pari Passu
Indebtedness are subsequently used to effect a repayment of the 2011 Notes, 2011
Term Loan Agreement or 2012 Notes (and the principal amount of such New Pari
Passu Indebtedness may not exceed the outstanding principal amount of the 2011
Notes, 2011 Term Loan Agreement or 2012 Notes, as applicable, together with
estimated accrued interest, fees and expenses payable in connection therewith)
and (iii) such Net Cash Proceeds of New Pari Passu Indebtedness incurred before
the repayment of the applicable Pari Passu Indebtedness shall be segregated in a
separate account and applied to repay the applicable Pari Passu Indebtedness on
the day which is no later than 90 days (or such later date as the Administrative
Agent may reasonably agree to; provided that in the event such Net Cash Proceeds
are not so applied on or prior to such day, the Administrative Agent may apply
such Net Cash Proceeds to the repayment of other Pari Passu Indebtedness on such
day in such order as it may determine) after the issuance of such New Pari Passu
Indebtedness or (b) (i) such New Pari Passu Indebtedness is incurred no later
than 120 days after the repayment of Pari Passu Indebtedness, (ii) such
repayment is not made with the proceeds of other indebtedness or is initially
made with the proceeds of borrowings under the Existing Credit Agreements and
(iii) Gannett delivers to the Administrative Agent on or prior to the date of
receipt of such Net Cash Proceeds a certificate of a financial officer of
Gannett certifying (x) as to the earlier repayment of Pari Passu Indebtedness,
(y) that such repayment was not made with the proceeds of other indebtedness or
was initially made with the proceeds of borrowings under the Existing Credit
Agreements and (z) that the Net Cash Proceeds of such New Pari Passu
Indebtedness will be used to repay such borrowings within 10 Business Days after
receipt of such Net Cash Proceeds.

 

- 2 -



--------------------------------------------------------------------------------



 



“Existing Agreements”: the Existing Credit Agreements and the 2011 Term Loan
Agreement.
“Existing Credit Agreements”: this Agreement, the 2004 Credit Agreement and the
2005 Credit Agreement.
“Extended Termination Date”: September 30, 2014 (or such earlier date on which
the Five-Year Commitments terminate in accordance with the provisions hereof).
“Extending Lender”: as defined in Section 2.22.
“Extension Agreement”: an Extension Agreement, substantially in the form
attached to the Fifth Amendment as Exhibit A.
“Extension Effective Date”: the date upon which the conditions precedent set
forth in the Extension Agreement shall have been satisfied or waived.
“Extension Option”: as defined in Section 2.22.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the Five-Year Termination Date
and/or the Extended Termination Date, as applicable.
“Five-Year Extensions of Credit”: as to any Five-Year Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Five-Year
Loans held by such Five-Year Lender then outstanding and (b) such Five-Year
Lender’s Five-Year Commitment Percentage of the L/C Obligations then
outstanding.
“Fifth Amendment and Waiver”: the Fifth Amendment and Waiver to the Agreement,
dated as of September 30, 2010, among Gannett, the Lenders and the
Administrative Agent.
“Fifth Amendment and Waiver Effective Date”: the date on which the conditions
precedent set forth in Section 33 of the Fifth Amendment shall have been
satisfied or waived.
“Issuing Lender”: Bank of America, N.A., JP Morgan Chase Bank, N.A. and any
other Five-Year Lender selected by Gannett and approved by the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned) that has agreed
in its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.
“Joint Lead Arrangers”: J.P. Morgan Securities LLC and Citibank Global Markets
Inc.

 

- 3 -



--------------------------------------------------------------------------------



 



“L/C Commitment”: $33,000,000.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 2.20(e).
“L/C Participants”: the collective reference to all the Five-Year Lenders other
than the Issuing Lender.
“Letters of Credit”: as defined in Section 2.20(a).
“Loan Documents”: this Agreement, any Application, the Guarantee Agreement, any
Extension Agreement, the Master Assignment Agreement and all other written
agreements whether heretofore, now or hereafter executed by or on behalf of any
Loan Party, or any employee of any Loan Party, and delivered to either the
Administrative Agent or any Lender in connection with this Agreement or the
Facilities contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Party”: the Borrower and any of its Subsidiaries that are party to a Loan
Document.
“Master Assignment Agreement”: a Master Assignment Agreement, substantially in
the form attached to the Fifth Amendment and Waiver as Exhibit B.
“Net Cash Proceeds”: in connection with any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts (including
original issue discount, if any) and commissions and other customary fees and
expenses actually incurred in connection therewith.
“New Non-Guaranteed Indebtedness”: as defined in Section 6.5(b)(i)(E).
“New Pari Passu Indebtedness”: as defined in Section 6.5(b)(i)(D).
“Non-Extending Lender”: as defined in Section 2.22.
“Pari Passu Commitments”: any revolving credit commitments to advance Pari Passu
Indebtedness.
“Pari Passu Debt Basket”: at the time of incurrence of any New Pari Passu
Indebtedness, (a) if the Total Leverage Ratio at such time is less than 1.00 to
1.00, $1,500,000,000 (so long as the pro forma Total Leverage Ratio after giving
effect to the incurrence thereof is less than 2.25 to 1.00), (b) if the Total
Leverage Ratio at such time is less than 1.50 to 1.00 but greater than or equal
to 1.00 to 1.00, $1,000,000,000 (so long as the pro forma Total Leverage Ratio
after giving effect to the incurrence thereof is less than 2.25 to 1.00) and (c)
$750,000,000 otherwise.

 

- 4 -



--------------------------------------------------------------------------------



 



“Pari Passu Indebtedness”: any Indebtedness existing under (a) the 2011 Term
Loan Agreement, (b) the Five-Year Commitments (including the extensions of
credit made thereunder) under any Existing Credit Agreement or (c) 2011 Notes,
2012 Notes, 2014 Notes, 2015 Notes, 2016 Notes and 2017 Notes, and any
refinancing, refunding, renewals or extensions of any of the foregoing.
“Permitted Commercial Paper”: any commercial paper issued by Gannett to
refinance Indebtedness at any time when Gannett has Credit Status 1, Credit
Status 2, Credit Status 3 or Credit Status 4.
“Permitted Short Term Debt”: any Indebtedness (a) which satisfies the
requirements of Section 6.5(b)(i)(D) with respect to New Pari Passu Indebtedness
(other than clause (1) of the proviso thereto) and the Net Cash Proceeds of
which are to be applied as provided in Section 2.6A or (b) which satisfies the
requirements of Section 6.5(c) with respect to New Non-Guaranteed Indebtedness
(other than clause (i) of the proviso thereto), so long as (x) the aggregate
principal amount of all Indebtedness under the foregoing clauses (a) and
(b) incurred after the Extension Effective Date does not exceed $500,000,000 at
any time outstanding under all of the Existing Credit Agreements. Permitted
Short Term Debt shall be subject to the requirements of Section 6.5(d).
“Reimbursement Obligation”: the obligation of Gannett to reimburse the
applicable Issuing Lender pursuant to Section 2.20(e) for amounts drawn under
Letters of Credit.
“Replacement Lender”: as defined in Section 2.22.
“Termination Date”: the Five-Year Termination Date and/or the Extended
Termination Date, as applicable.
“2004 Credit Agreement”: the Competitive Advance and Revolving Credit Agreement,
dated as of February 27, 2004 and effective as of March 15, 2004 (as further
amended, supplemented or otherwise modified from time to time), among Gannett,
the lenders thereto, Bank of America, N.A., as administrative agent, JPMorgan
Chase Bank, N.A., and Citibank, N.A., as syndication agents, and Barclays Bank
PLC and Suntrust Bank, as documentation agents.
“2005 Credit Agreement”: the Competitive Advance and Revolving Credit Agreement,
dated as of December 13, 2004 and effective as of January 5, 2005 (as further
amended, supplemented or otherwise modified from time to time), among Gannett,
the lenders thereto, Bank of America, N.A., as administrative agent, JPMorgan
Chase Bank, N.A., and Citibank, N.A., as syndication agents, and Barclays Bank
PLC, as documentation agent.
“2011 Notes”: Gannett’s 5.75% Notes due June 2011.
“2011 Term Loan Agreement”: the Term Loan Agreement dated as of June 27, 2008
and effective as of July 14, 2008 among Gannett, the several lenders from time
to time parties thereto and BNP Paribas as administrative agent (as further
amended, supplemented or otherwise modified from time to time).

 

- 5 -



--------------------------------------------------------------------------------



 



“2012 Notes”: Gannett’s 6.375% Notes due April 2012.
“2014 Notes”: Gannett’s 8.75% Notes due November 2014.
“2015 Notes”: Gannett’s 10% Notes due June 2015.
“2016 Notes”: Gannett’s 10% Notes due April 2016.
“2017 Notes”: Gannett’s 9.375% Notes due November 2017.
(ii) by deleting the definition of “Aggregate Commitment Percentage” in its
entirety and inserting in lieu thereof the following:
“Aggregate Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s Loans and
Letters of Credit then outstanding constitutes of the aggregate principal amount
of the Loans and Letters of Credit then outstanding).
(iii) by adding the following proviso at the end of the definition of
“Applicable Margin”:
“provided, however, that on and after the earlier of (a) the date upon which
there are no longer any Non-Extending Lenders under this Agreement or (b) the
Five-Year Termination Date, “Applicable Margin” shall mean the appropriate rate
per annum set forth in the table below opposite the applicable Total Leverage
Ratio:

              Applicable Margin for: Total Leverage Ratio   ABR Loans  
Eurodollar Loans
> 3.00 to 1.00
  225.00 Basis Points   325.00 Basis Points
≤ 3.00 to 1.00 and > 2.50 to 1.00
  200.00 Basis Points   300.00 Basis Points
≤ 2.50 to 1.00 and > 1.75 to 1.00
  175.00 Basis Points   275.00 Basis Points
≤ 1.75 to 1.00 and > 1.00 to 1.00
  125.00 Basis Points   225.00 Basis Points
≤1.00 to 1.00
  100.00 Basis Points   200.00 Basis Points

(iv) by deleting the definition of “Borrowing” in its entirety and inserting in
lieu thereof the following:
“Borrowing”: a group of Loans of a single Type made by the Lenders (or, in the
case of a Competitive Borrowing, by the Lender or Lenders whose Competitive Bids
have been accepted pursuant to Section 2.3) on a single date and as to which a
single Interest Period is in effect or, where applicable, the issuance of a
Letter of Credit.
(v) by deleting the definition of “Commitment Utilization Percentage” in its
entirety.
(vi) by deleting the definition of “Excess Utilization Day” in its entirety.

 

- 6 -



--------------------------------------------------------------------------------



 



(vii) by deleting the definition of “Five-Year Available Commitment” in its
entirety and inserting in lieu thereof the following:
“Five-Year Available Commitment”: as to any Five-Year Lender at any time, the
excess, if any, of (a) such Five-Year Lender’s Five-Year Commitment then in
effect over (b) such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding.
(viii) by deleting the definition of “Five-Year Commitment” in its entirety and
inserting in lieu thereof the following:
“Five-Year Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Five-Year Loans and participate in Letters of Credit in an aggregate
principal and/or face amount not to exceed the amount set forth under the
heading “Five-Year Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance or New Lender Supplement pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof.
(ix) by deleting the definition of “Five-Year Commitment Percentage” in its
entirety and inserting in lieu thereof the following:
“Five-Year Commitment Percentage”: as to any Five-Year Lender at any time, the
percentage which such Five-Year Lender’s Five-Year Commitment then constitutes
of the aggregate Five-Year Commitments (or, at any time after the Five-Year
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Five-Year Lender’s Five-Year Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Five-Year
Extensions of Credit then outstanding).
(x) by deleting the definition of “Five-Year Commitment Period” in its entirety
and inserting in lieu thereof the following:
“Five-Year Commitment Period”: the period from and including the First Amendment
Effective Date to the Five-Year Termination Date, as the same may be extended to
the Extended Termination Date pursuant to Section 2.22.
(xi) by deleting the definition of “Five-Year Facility” in its entirety and
inserting in lieu thereof the following:
“Five-Year Facility”: the Five-Year Commitments and the Five-Year Extensions of
Credit made thereunder.
(xii) by deleting the definition of “Incremental Facility Maturity Date” in its
entirety and inserting in lieu thereof the following:
“Incremental Facility Maturity Date”: with respect to the Incremental Loans, the
maturity date specified in the applicable Incremental Facility Activation
Notice, which date shall be a date that is at least 91 days after the Extended
Termination Date.

 

- 7 -



--------------------------------------------------------------------------------



 



(xiii) by deleting clause (y) of the definition of “Interest Payment Date” in
its entirety and inserting in lieu thereof the following:
“the applicable Termination Date with respect to a Revolving Loan shall be
deemed to be an “Interest Payment Date” with respect to any interest which is
then accrued hereunder.”
(xiv) by deleting the definition of “Obligations” in its entirety and inserting
in lieu thereof the following:
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and creation of Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, of Gannett, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans and all other obligations and
liabilities of Gannett to the Administrative Agent or to any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any Guarantee Agreement, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by Gannett pursuant hereto) or otherwise.
(xv) by deleting the definition of “Termination Date” in its entirety and
inserting in lieu thereof the following:
“Termination Date”: the Five-Year Termination Date, the 364-Day Termination Date
and/or the Extended Termination Date, as applicable.
(xvi) by deleting the definition of “Total Extensions of Credit” in its entirety
and inserting in lieu thereof the following:
“Total Extensions of Credit”: at any time, the aggregate amount of all Loans and
L/C Obligations outstanding at such time.
3. Amendment to Section 2.1.
(i) Section 2.1 of the Credit Agreement is hereby amended by deleting paragraph
(b) thereof in its entirety and inserting in lieu thereof the following new
paragraph (b):
“(b) Subject to the terms and conditions hereof, each Five-Year Lender severally
agrees to make revolving credit loans (“Five-Year Loans”, and together with the
364-Day Loans, the “Revolving Credit Loans”) to Gannett from time to time during
the Five-Year Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s Five-Year Commitment Percentage
of the L/C Obligations then outstanding, does not exceed the amount of such
Lender’s Five-Year Commitment. During the Five-Year Commitment Period, Gannett
may use the Five-Year Commitments by borrowing, prepaying the Five-Year Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. Notwithstanding anything to the contrary contained in this
Agreement, in no event (after giving effect to the use of proceeds of any
Borrowing) shall (i) the amount of any Lender’s Five-Year Commitment Percentage
multiplied by the amount of a Borrowing of Five-Year Loans exceed such Lender’s
Five-Year Available Commitment at the time of such Borrowing or (ii) the
aggregate amount of Five-Year Extensions of Credit and Five-Year Competitive
Loans at any one time outstanding exceed the aggregate Five-Year Commitments
then in effect of all Lenders.”

 

- 8 -



--------------------------------------------------------------------------------



 



(ii) Section 2.1 of the Credit Agreement is hereby amended by deleting the
phrase “Five-Year Termination Date” from paragraph (c) thereof and replacing
that phrase with the phrase “applicable Termination Date”.
(iii) Section 2.1 of the Credit Agreement is hereby amended by deleting
paragraph (d) thereof in its entirety and inserting in lieu thereof the
following new paragraph (d):
“(d) Gannett (upon receipt of requisite authorization from its Board of
Directors) and any one or more Lenders (including New Lenders) may from time to
time agree that such Lenders shall (x) make available to Gannett an additional
credit facility (the “Incremental Facility” and any loans thereunder, the
“Incremental Loans”), which credit facility shall take the form of a revolving
credit facility which matures at least 91 days after the Extended Termination
Date and/or (y) increase the amount of their Five-Year Commitment, or (in the
case of a New Lender) make available a Five-Year Commitment which matures on the
Extended Termination Date, in either such case by executing and delivering to
the Administrative Agent an Incremental Facility Activation Notice specifying
(i) the aggregate principal amount of such increase and the Facility or
Facilities involved, (ii) the Incremental Facility Closing Date and (iii) in the
case of an Incremental Facility, the applicable Incremental Facility Maturity
Date. Notwithstanding the foregoing, (I) the sum of the aggregate principal
amount of Incremental Facility Commitments under any Existing Credit Agreement
and any increase in the Five-Year Commitments under any Existing Credit
Agreement after the Fifth Amendment and Waiver Effective Date shall not exceed
$250,000,000 in the aggregate under the Existing Credit Agreements, (II) no
increase pursuant to this paragraph may be obtained after the occurrence and
during the continuation of a Default or Event of Default or if a Default or
Event of Default would result therefrom, (III) any increase effected pursuant to
this paragraph shall be in a minimum amount of at least $10,000,000 and (IV) any
Incremental Facility and/or increase in Five-Year Commitments shall be effected
pursuant to documentation and procedures reasonably acceptable to the
Administrative Agent (including, if applicable, procedures to ensure that
outstandings are held ratably by the applicable Lenders). No Lender shall have
any obligation to participate in any increase described in this paragraph unless
it agrees to do so in its sole discretion.”
4. Amendment to Section 2.3. Section 2.3 of the Credit Agreement is hereby
amended by deleting existing clause (iii) of paragraph (f) thereof in its
entirety and inserting in lieu thereof the following new clause (iii):
“(iii) if made under the Five-Year Facility, the aggregate principal amount of
the Competitive Bids accepted by Gannett may not exceed the lesser of (A) the
principal amount set forth in the related Competitive Bid Request and (B) the
excess, if any, of the aggregate Five-Year Commitments of all Five-Year Lenders
then in effect over the aggregate principal amount of all Five-Year Extensions
of Credit outstanding immediately prior to the making of such Competitive
Loans,”
5.  Amendment to Section 2.4. Section 2.4 of the Credit Agreement is hereby
amended in its entirety and inserting in lieu thereof the following:
“Gannett shall have the right, upon not less than two Business Days’ notice to
the Administrative Agent, to terminate the Five-Year Commitments when no
Five-Year Loans or Letters of Credit are then outstanding or, from time to time,
to reduce the unutilized portion of the Five-Year Commitments. Any such
reduction pursuant to this Section 2.4 shall be in an amount equal to
$10,000,000 or a multiple of $1,000 in excess thereof (other than in connection
with the Fifth Amendment and Waiver, in which case such incremental reductions
may be in multiples of less than $1,000) and shall reduce permanently the
Five-Year Commitments then in effect, and the fees payable pursuant to
Section 2.10 shall then reflect the reduced Five-Year Commitments.”

 

- 9 -



--------------------------------------------------------------------------------



 



6. Amendment to Section 2.6. (i) Section 2.6 of the Credit Agreement is hereby
amended by deleting the phrase “Five-Year Termination Date” from clause (ii) of
paragraph (a) thereof and replacing that phrase with the phrase “applicable
Termination Date”.
(ii) Section 2.6 of the Credit Agreement is hereby amended by deleting the
phrase “Five-Year Termination Date” from clause (ii) of paragraph (b) thereof
and replacing that phrase with the phrase “applicable Termination Date”.
7. Amendment to Article II. Article II of the Credit Agreement is hereby amended
by adding the following new Section 2.6A immediately before Section 2.6.
“2.6A Mandatory Prepayments and Commitment Reductions. (a) If any New Pari Passu
Indebtedness shall be issued or incurred in accordance with Section 6.5(b)(i)(A)
or 6.5(b)(i)(D), in each case issued or incurred after the Extension Effective
Date and in an aggregate amount at any one time outstanding in excess of the
Pari Passu Debt Basket, then Gannett shall, within 10 Business Days after the
receipt of the Net Cash Proceeds of such New Pari Passu Indebtedness,
permanently reduce Pari Passu Commitments (and make any related required
prepayments of Pari Passu Indebtedness) and/or permanently repay, prepay or
refinance any Pari Passu Indebtedness (other than Pari Passu Indebtedness
covered by Pari Passu Commitments) in an aggregate amount equal to 100% of the
Net Cash Proceeds of such New Pari Passu Indebtedness in excess of Pari Passu
Debt Basket; provided that (i) the Net Cash Proceeds of Designated Pari Passu
Indebtedness shall not be required to be so applied (except as otherwise
provided in the definition of Designated Pari Passu Indebtedness) and (ii) in
the case of any New Pari Passu Indebtedness covered by Pari Passu Commitments,
(x) Gannett shall cause any such New Pari Passu Indebtedness to be fully drawn
on the date first available for drawing (or shall otherwise make the prepayments
and/or reductions required by this Section 2.6A on such date as if such New Pari
Passu Indebtedness were fully drawn on such date) and (y) upon completion of the
drawing, prepayment and/or reductions contemplated by Section 2.6A(ii)(x),
Gannett shall have no further obligations under this Section 2.6A with respect
to the Net Cash Proceeds of such New Pari Passu Indebtedness covered by Pari
Passu Commitments.
(b) To the extent that Gannett elects to prepay Loans and/or reduce Five-Year
Commitments (or Incremental Facility Commitments, if applicable) under this
Agreement in order to comply with the requirements of Section 2.6(A)(a), such
amounts will be applied first to reduce permanently the Five-Year Commitments;
provided that so long as no Default or Event of Default shall have occurred and
be continuing, such amounts will not be applied to reduce permanently the
Five-Year Commitments below the amount of any outstanding Letters of Credit. Any
such reduction of the Five-Year Commitments shall be accompanied by prepayment
of the Five-Year Loans, to the extent, if any, that the Total Extensions of
Credit exceed the amount of the Total Commitments as so reduced. The application
of any prepayment pursuant to Section 2.6A shall be made, first, to ABR Loans
and second, to Eurodollar Loans. Each prepayment of the Loans under Section 2.6A
(except in the case of Five-Year Loans that are ABR Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.”

 

- 10 -



--------------------------------------------------------------------------------



 



(c) If, on any Termination Date, the aggregate outstanding Five-Year Extensions
of Credit exceed the Five-Year Commitments, then the Borrower shall prepay Loans
(or, to the extent after giving effect to any such prepayment, any such excess
remains, cash collateralize Letters of Credit in a manner consistent with the
requirements in Section 7), to eliminate such excess and, in the event that the
Borrower fails to comply with the preceding requirements, the Five-Year
Commitments shall automatically terminate on such Termination Date.
8. Amendment to Section 2.8. Section 2.8 of the Credit Agreement is hereby
amended by deleting existing paragraph (a) in its entirety and inserting in lieu
thereof the following new paragraph (a):
“(a) Gannett hereby unconditionally promises to pay (i) to each 364-Day Lender
on the 364-Day Termination Date (or such earlier date as the 364-Day Loans
become due and payable pursuant to Article 7 or Section 2.5), the unpaid
principal amount of each 364-Day Loan made by such 364-Day Lender, (ii) to each
Five-Year Lender or Extending Lender on the Five-Year Termination Date or
Extended Termination Date, as applicable (or such earlier date as the Five-Year
Loans become due and payable pursuant to Article 7 or Section 2.5), the unpaid
principal amount of each Five-Year Loan made by such Five-Year Lender, and
(iii) to each applicable Lender on the last day of the applicable Interest
Period, the unpaid principal amount of each Competitive Loan made by any such
Lender. Gannett hereby further agrees to pay interest in immediately available
funds at the office of the Administrative Agent on the unpaid principal amount
of the Loans from time to time from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.9.”
9. Amendment to Section 2.9. Section 2.9 of the Credit Agreement is hereby
amended by deleting existing paragraph (e) in its entirety and inserting in lieu
thereof the following new paragraph (e):
“(e) (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section 2.9 plus 1% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans plus 1% and (ii) to the extent permitted under
applicable law, if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder shall not
be paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 1%, in each case, with respect to clauses
(i) and (ii) above, from the date of such non-payment until such amount is paid
in full (as well after as before judgment).”

 

- 11 -



--------------------------------------------------------------------------------



 



10. Amendment to Section 2.10. Section 2.10 of the Credit Agreement is hereby
amended by inserting the following sentence at the end of paragraph (b) thereof:
“Notwithstanding the foregoing, on and after the earlier of (a) the date upon
which there are no longer any Non-Extending Lenders under this Agreement or
(b) the Five-Year Termination Date, Gannett shall no longer pay the Five-Year
Facility Fee and shall only pay to the Administrative Agent, for the ratable
account of the Extending Lenders, a fee at the rate per annum equal to 0.5000%
of the aggregate undrawn Five-Year Commitments on such day.”
11. Amendment to Section 2.11. Section 2.11 of the Credit Agreement is hereby
amended by deleting the parenthetical “(other than the Utilization Fees, which
shall be calculated as provided in Section 2.10(c))” in its entirety.
12. Amendment to Section 2.14. Section 2.14 of the Credit Agreement is hereby
amended by:
(i) deleting existing clause (i) of paragraph (a) thereof in its entirety and
inserting in lieu thereof the following new clause (i):
“(i) shall subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender or Issuing Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.15 and changes in the rate of tax on the overall net income
of such Lender or Issuing Lender);”
(ii) deleting in its entirety the continuation of the sentence in paragraph
(a) beginning “and the result” which follows clause (iii) thereof and inserting
in lieu thereof the following:
“and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, Gannett shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.”
(iii) deleting existing paragraph (b) in its entirety and inserting in lieu
thereof the following new paragraph (b):
“(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such Lender to be material, then from time to time, within 15 days after
submission by such Lender to Gannett (with a copy to the Administrative Agent)
of a written request therefor, Gannett shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such reduction; provided
that Gannett shall not be required to compensate a Lender pursuant to this
paragraph for any amounts incurred more than 30 days prior to the date that such
Lender notifies Gannett of such Lender’s intention to claim compensation
therefor; and provided further that, if the circumstances giving rise to such
claim have a retroactive effect, then such 30 day period shall be extended to
include the period of such retroactive effect.”

 

- 12 -



--------------------------------------------------------------------------------



 



13. Amendment to Section 2.15. Section 2.15 of the Credit Agreement is hereby
amended by:
(i) deleting existing paragraph (a) in its entirety and inserting in lieu
thereof the following new paragraph (a):
“(a) All payments made by Gannett under this Agreement shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net income taxes
and franchise taxes (imposed in lieu of net income taxes) imposed on the
Administrative Agent or any Lender as a result of a present or former connection
between the Administrative Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Administrative Agent or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement). If
any such non-excluded taxes, levies, imposts, duties, charges, fees, deductions
or withholdings (“Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, the Issuing
Lender or any Lender hereunder, the amounts so payable to the Administrative
Agent, the Issuing Lender or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent, the Issuing Lender or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement, provided, however, that Gannett shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement (or designates a new lending
office), except to the extent that such Lender’s assignor (if any) was entitled,
at the time of assignment, to receive additional amounts from Gannett with
respect to such Non-Excluded Taxes pursuant to this paragraph.”
(ii) deleting existing paragraph (e) in its entirety and inserting in lieu
thereof the following new paragraph (e):
“(e) If the Administrative Agent, the Issuing Lender or any Lender receives a
refund in respect of any amounts paid by Gannett pursuant to this Section 2.15,
which refund in the reasonable judgment of such Administrative Agent, Issuing
Lender or such Lender is allocable to such payment, it shall pay the amount of
such refund to Gannett, net of all reasonable out-of-pocket expenses of the
Administrative Agent, the Issuing Lender or such Lender, provided however, that
Gannett, upon the request of such Lender, Issuing Lender or the Administrative
Agent, agrees to repay the amount paid over to Gannett to the Administrative
Agent, the Issuing Lender or such Lender in the event such Administrative Agent,
Issuing Lender or the Lender is required to repay such refund. Nothing contained
herein shall interfere with the right of the Administrative Agent or any Lender
to arrange its tax affairs in whatever manner it deems fit nor oblige the
Administrative Agent, the Issuing Lender or any Lender to apply for any refund
or to disclose any information relating to its affairs or any computations in
respect thereof.”

 

- 13 -



--------------------------------------------------------------------------------



 



14. Amendment to Section 2.17. Section 2.17 of the Credit Agreement is hereby
amended by deleting existing Section 2.17 in its entirety and inserting in lieu
thereof the following new Section 2.17:
“Section 2.17. Change of Lending Office. Each Lender and each Issuing Lender
agrees that, upon the occurrence of any event giving rise to the operation of
Section 2.14 or 2.15(a) with respect to such Lender or Issuing Lender, it will,
if requested by Gannett, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of Gannett or the rights of any Lender or Issuing Lender pursuant to
Section 2.14 or 2.15(a).”
15. Amendment to Section 2.18.
(i) Section 2.18(a) of the Credit Agreement is hereby amended by deleting the
word “or” before clause (c) and inserting a comma thereof and adding the
following new clause (d) at the end of clause (c) immediately before the
proviso:
“or (d) after the Extension Effective Date and on or before the Extended
Termination Date, with the consent of the Administrative Agent (such consent, in
each case, shall not be unreasonably withheld, conditioned or delayed), is a
Non-Extending Lender, in whole or in part (but if in part, in an aggregate
principal amount of not less than $5,000,000 (other than in the case of the
replacement of all of a Non-Extending Lender’s interest under this Agreement)),
provided that the Five-Year Commitment of such Non-Extending Lender is replaced
by increases in the outstanding Five-Year Commitments of one or more Extending
Lenders or Five-Year Commitments of one or more other lenders or financial
institutions or other entities that will become “Lenders” under this Agreement
(each, a “Replacement Lender”) so long as (i) the maturity of any such
replacement commitments shall not be earlier than the Extended Termination Date,
(ii) the terms applicable to any such commitments are identical to those
applicable to the Five-Year Commitments and (iii) the interest, fees or other
compensation payable in respect of such commitments (in addition to additional
interest and fees payable under this Agreement) shall not exceed the Extension
Fees (as defined in the Extension Agreement).”
(ii) Section 2.18(a) of the Credit Agreement is hereby amended by inserting the
word “further” immediately after the second instance of the word “provided” and
adding the following new sentence at the end thereof:
“In addition, each Replacement Lender shall have entered into an Assignment and
Assumption or other documentation reasonably satisfactory to Gannett and the
Administrative Agent pursuant to which such Replacement Lender shall assume all
or part of the outstanding Five-Year Commitment of such Non-Extending Lender.
For the avoidance of doubt, after the Extension Effective Date and on or before
the Extended Termination Date, any Non-Extending Lender that has not been
replaced may, with the consent of Gannett, extend all, or a portion of, its
Five-Year Commitment (but if electing to extend only a portion of its Five-Year
Commitment, in an aggregate amount not less than $5,000,000), converting such
Lender (as to the portion so extended) through the Extended Termination Date by
executing and delivering to Gannett and the Administrative Agent an Extension
Agreement and the Master Assignment Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the extended
Five-Year Commitments of such Lender, as applicable.”

 

- 14 -



--------------------------------------------------------------------------------



 



16. Amendment to Section 2.19. Section 2.19 of the Credit Agreement is hereby
amended by deleting existing paragraph (c) in its entirety and inserting in lieu
thereof the following new paragraph (c):
“(c) Any such reduction of the Commitments pursuant to this Section 2.19 shall
be accompanied by prepayment of the Loans (except for any then outstanding
Competitive Loans, as to which such reduction shall be accompanied by cash
collateralization of such Competitive Loans) to the extent, if any, that the
aggregate principal amount of the then outstanding Loans exceeds the aggregate
amount of the Commitments as so reduced. If, after giving effect to the
prepayment of Loans pursuant to the preceding sentence, the Total Extensions of
Credit exceed the aggregate amount of the Commitments as so reduced, then
Gannett shall, to the extent of the balance of such excess, replace outstanding
Letters of Credit and/or deposit an amount in cash equal to such excess in a
cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to this
paragraph (c) shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this paragraph (c) (except in the case
of Loans that are ABR Loans) shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.”
17. Amendment to Article II. (a) Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.20 at the end thereof as follows:
“Section 2.20 (a) L/C Commitment. (i) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the L/C
Participants set forth in Section 2.20(e), agrees to issue letters of credit
(“Letters of Credit”) for the account of Gannett on any Business Day during the
Five-Year Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit to the extent that, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Five-Year Available Commitments would be less than zero.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Five-Year Termination Date,
provided that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Application therefore, whether or not such maximum face amount is in effect at
such time.

 

- 15 -



--------------------------------------------------------------------------------



 



(ii) The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit to the extent (a) that such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law, (b) any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the Issuing Bank shall prohibit, or request that the Issuing Bank refrain from,
the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Bank is not otherwise compensated hereunder) not in effect on the Fifth
Amendment and Waiver Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Fifth
Amendment and Waiver Effective Date and which the Issuing Bank in good faith
deems material to it or (c) the issuance of such Letter of Credit would violate
one or more policies of the Issuing Bank applicable to letters of credit
generally.
(iii) Subject to the provisions of Section 2.6A(c), on the Five-Year Termination
Date (and without any further action), and to the extent that the Five-Year
Commitments shall not have terminated at or prior to such time, the interests in
the Issuing Lender’s obligations and rights under and in respect of each
outstanding Letter of Credit shall be reallocated so that each Extending Lender
shall be an L/C Participant with respect to an undivided interest equal to such
Extending Lender’s Five-Year Commitment Percentage as of such date in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder, and
the Non-Extending Lenders shall be released as L/C Participants in respect of
such outstanding Letters of Credit.
(b) Procedure for Issuance of Letters of Credit. Gannett may from time to time
request that the Issuing Lender issue a Letter of Credit by delivering to the
Issuing Lender at its address for notices specified herein or otherwise on file
with the Administrative Agent (with a copy to the Administrative Agent) an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may reasonably request. Unless the Issuing Lender has received
written notice from any Lender or the Administrative Agent at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit that the conditions precedent set forth in Article IV shall not
then be satisfied, then, subject to the terms and conditions hereof, the Issuing
Lender shall, on the requested date, issue a Letter of Credit or enter into the
applicable amendment, as the case may be, in accordance with its customary
procedures (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto). The Issuing Lender shall furnish a copy of
such Letter of Credit to Gannett promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof). A Letter of Credit shall be issued
only to the extent (and upon issuance of each Letter of Credit Gannett shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Obligations shall not exceed the L/C
Commitment and (ii) the aggregate amount of the Five-Year Extensions of Credit
shall not exceed the aggregate Five-Year Commitments. Such Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

 

- 16 -



--------------------------------------------------------------------------------



 



(c) Fees and Other Charges. Gannett will pay a fee on all outstanding Letters of
Credit at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurodollar Loans under the Five-Year Facility, shared ratably among
the Five-Year Lenders and payable quarterly in arrears on each Fee Payment Date
after the issuance date. In addition to the foregoing fee, Gannett shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(d) L/C Participations. (i) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Five-Year Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by Gannett in accordance with the terms of this Agreement,
such L/C Participant shall pay to the Issuing Lender upon demand an amount equal
to such L/C Participant’s Five-Year Commitment Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed. Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, Gannett or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article 4, (iii) any
adverse change in the condition (financial or otherwise) of Gannett, (iv) any
breach of this Agreement by Gannett, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.
(ii) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.20(d)(i) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
2.20(d)(i) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Five-Year Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
(iii) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 2.20(d)(i), the Issuing Lender receives
any payment related to such Letter of Credit (whether directly from Gannett or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by the Issuing Lender
shall be required to be returned by the Issuing Lender, such L/C Participant
shall return to the Issuing Lender the portion thereof previously distributed by
the Issuing Lender to it.

 

- 17 -



--------------------------------------------------------------------------------



 



(e) Reimbursement Obligation of Gannett. If any draft is paid under any Letter
of Credit, Gannett shall reimburse the Issuing Lender for the amount of (a) the
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment, not later than
12:00 Noon, New York City time, on (i) the Business Day that Gannett receives
notice of such draft, if such notice is received on such day prior to
11:00 A.M., New York City time, or (ii) if clause (i) above does not apply, the
Business Day immediately following the day that Gannett receives such notice.
Each such payment shall be made to the Issuing Lender at its address for notices
referred to herein in Dollars and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.9(a) and (y) thereafter,
Section 2.9(e).
(f) Obligations Absolute. Gannett’s obligations under this Section 2.20 shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment that Gannett may have or have had
against the Issuing Lender, any beneficiary of a Letter of Credit or any other
Person. Gannett also agrees with the Issuing Lender that the Issuing Lender
shall not be responsible for, and Gannett’s Reimbursement Obligations under
Section 2.20(e) shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among Gannett and any beneficiary of any Letter of Credit or
any other party to which such Letter of Credit may be transferred or any claims
whatsoever of Gannett against any beneficiary of such Letter of Credit or any
such transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. Gannett agrees that any action lawfully taken
or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on Gannett and shall not
result in any liability of the Issuing Lender to Gannett.
(g) Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify Gannett and the
Administrative Agent of the date and amount thereof. The responsibility of the
Issuing Lender to Gannett in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining,
using reasonable care, that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

- 18 -



--------------------------------------------------------------------------------



 



(h) Payments. Any payments and reimbursements due to the Issuing Lender
hereunder shall be remitted to the Administrative Agent which shall, in turn,
remit such funds to the Issuing Lender.
(i) Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.20,
the provisions of this Section 2.20 shall apply.”
18. Amendment to Article II. Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.21 after new Section 2.20 as
follows:
“Section 2.21 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) if any L/C Obligations exists at the time a Lender becomes a Defaulting
Lender then within one Business Day following notice by the Administrative
Agent, Gannett shall cash collateralize such Defaulting Lender’s Five-Year
Commitment Percentage of the L/C Obligations in accordance with the procedures
satisfactory to the Administrative Agent for so long as such L/C Obligations are
outstanding;
(b) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by cash collateral
provided by Gannett.
19. Amendment to Article II. Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.22 at the end thereof as follows:
“Section 2.22 Extending Lenders. (a) On the Extension Effective Date, at the
request of Gannett, individual Lenders may, pursuant to the Extension Agreement
extend the maturity date of such Lender’s Five-Year Commitments (including any
L/C Commitments) from the Five-Year Termination Date to the Extended Termination
Date (each, an “Extending Lender”, and each such Lender that does not elect to
so extend, a “Non-Extending Lender”), on the same terms and conditions as the
existing Five-Year Facility (the “Extension Option”), except as set forth in the
Extension Agreement. Each such Extending Lender shall execute and deliver to
Gannett and the Administrative Agent an Extension Agreement and the Master
Assignment Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the extended Five-Year Commitments of such
Extending Lender. Each such Extending Lender shall be subject to the conditions
set forth in paragraph (b) below.
(b) Notwithstanding anything to the contrary in the Extension Agreement, the
Extension Option is subject to the following conditions in addition to any
conditions set forth in the Extension Agreement: (a) Extension Agreements shall
have been fully executed and delivered by all applicable parties, pursuant to
which the maturity of Five-Year Commitments in an aggregate amount of at least
$1,000,000,000 (or such lesser or greater amount as is approved by Gannett and
the Joint Lead Arrangers prior to the Extension Effective Date) under this
Agreement shall be extended to the Extended Termination Date; (b) the Extending
Lenders shall have executed and delivered a Master Assignment Agreement pursuant
to which Extending Lenders shall be assigned Commitments such that each
Extending Lender shall hold its allocated Commitments after giving effect
thereto; (c) Gannett shall have delivered notice of the reduction of Five-Year
Commitments pursuant to Section 2.4 such that the aggregate commitments of the
Lenders under this Agreement after such reductions is approximately
$463,451,308.31; (d)(i) the representations and warranties contained in the this
Agreement shall be true and correct in all material respects on and as of such
date, (ii) since December 27, 2009, there has been no Material change in the
business or financial condition of Gannett and its Subsidiaries taken as a whole
that has not been publicly disclosed, and (iii) no Default or Event of Default
shall have occurred and be continuing; (e) the Administrative Agent shall have
received closing documents, including legal opinions, documents, certificates
and other instruments, as are customary for the transactions described in this
Section 2.22 and the Extension Agreement, or as such Administrative Agent may
reasonably request; (f) the representations and warranties, covenants and events
of default applicable to such Extension Option shall be the same as those set
forth in this Agreement and (g) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent, including the reasonable fees
and disbursements of counsel, shall have been paid or reimbursed.”

 

- 19 -



--------------------------------------------------------------------------------



 



20. Amendment to Article III. Article III of the Credit Agreement is hereby
amended by inserting the words “and issue and/or participate in Letters of
Credit” between the word “Loans” and the comma immediately thereafter in the
first sentence thereof.
21. Amendments to Article IV. Article IV of the Credit Agreement is hereby
amended by:
(i) inserting the words “and issue and/or participate in Letters of Credit”
between the words “Loan” and “hereunder” in the first line of the first sentence
thereof.
(ii) adding the following sentence at the end of clause (b) thereof:
“Each Borrowing hereunder shall constitute a representation and warranty by
Gannett as of the date of such extension of credit that the conditions contained
in this Article IV(b) have been satisfied.”
22. Amendments to Article V. (a) Article V of the Credit Agreement is hereby
amended by inserting the words “and Letter of Credit” between the words “Loan”
and “and” in the second line of the first sentence thereof.
(b) Article V of the Credit Agreement is hereby amended by adding the following
new Section 5.10 after Section 5.9 as follows:
“Section 5.10 Restrictive Agreements. Gannett shall provide to the
Administrative Agent, no later than 5 Business Days after the execution thereof,
any agreements with respect to New Pari Passu Indebtedness, New Non-Guaranteed
Indebtedness or Permitted Short Term Debt executed on or after the Extension
Effective Date that contain (i) any financial covenants which are more
restrictive than the financial covenants contained in this Agreement, (ii) in
the case of senior credit facilities, any representations and warranties more
restrictive than those set forth in this Agreement, (iii) in the case of senior
credit facilities, any other covenants (except pricing and redemption premiums)
or events of default which are more restrictive than the covenants and events of
default set forth in this Agreement or (iv) in the case of notes, debt
securities or similar instruments, any other covenants (except pricing and
redemption premiums) or events of default which are more restrictive than the
covenants and events of default applicable to the 2017 Notes, whether or not the
2017 Notes are outstanding.”

 

- 20 -



--------------------------------------------------------------------------------



 



23. Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by inserting the words “and Letter of Credit” between the words “Loan”
and “and” in the second line of the first sentence thereof.
24. Amendment to Section 6.1. Section 6.1 of the Credit Agreement is hereby
amended by deleting existing paragraph (f) in its entirety and inserting in lieu
thereof the following new paragraph (f) as follows:
“(f) cash collateralization established pursuant to Section 2.21 of any of the
Existing Credit Agreements.”
25. Amendments to Section 6.5.
(i) Section 6.5(b)(i) of the Credit Agreement is hereby amended by deleting the
word “and” and inserting a comma immediately before clause (C) thereof and
adding the following new clauses (D) and (E) immediately before the word “or” at
the end of paragraph (i) thereof:
“(D) after the Extension Effective Date, subject to Section 2.6A, unsecured
Indebtedness of one or more Guarantors resulting from Guarantees of Indebtedness
of Gannett incurred after the Fifth Amendment and Waiver Effective Date in
accordance with this Section 6.5(b)(i)(D) (“New Pari Passu Indebtedness”);
provided that no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such New Pari Passu Indebtedness and the
following conditions are satisfied: (1) the maturity and weighted average life
of any such New Pari Passu Indebtedness must be at least 91 days later than the
Extended Termination Date at the time such New Pari Passu Indebtedness is
incurred (other than Permitted Short Term Debt); (2) the mandatory prepayment
provisions applicable to any senior credit facilities constituting New Pari
Passu Indebtedness shall be no more restrictive than the mandatory prepayment
provisions set forth in Section 2.6A, and the redemption and mandatory
prepayment provisions applicable to any notes, debt securities or similar
instruments constituting New Pari Passu Indebtedness shall be no more
restrictive than the redemption and mandatory prepayment provisions applicable
to the 2017 Notes whether or not the 2017 Notes are outstanding; and (3) such
New Pari Passu Indebtedness shall not be secured by any Liens, except as
permitted by Section 6.1 of this Agreement, or guaranteed by entities other than
Guarantors, except as permitted by Section 6.5(b)(ii) of this Agreement, and
(E) Indebtedness outstanding from time to time under the Existing Agreements as
in effect on the Extension Effective Date;”
(ii) Section 6.5 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of Section 6.5(a), deleting the period at the end of
6.5(b)(ii), inserting “; and” at the end of Section 6.5(b)(ii) and adding new
paragraphs (c) and (d) immediately before the last paragraph in Section 6.5 as
follows:
“(c) After the Extension Effective Date, permit Gannett to incur unsecured,
non-guaranteed indebtedness for borrowed money (other than Pari Passu
Indebtedness and Permitted Commercial Paper) (“New Non-Guaranteed Indebtedness”)
unless no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such New Non-Guaranteed Indebtedness and the
following conditions are satisfied: (i) the maturity and weighted average life
of any such New Non-Guaranteed Indebtedness must be at least 91 days later than
the Extended Termination Date at the time such New Non-Guaranteed Indebtedness
is incurred (other than Permitted Short Term Debt); (ii) the mandatory
prepayment provisions applicable to any senior credit facilities constituting
New Non-Guaranteed Indebtedness shall be no more restrictive than the mandatory
prepayment provisions set forth in Section 2.6A (it being understood that no
mandatory prepayment of Pari Passu Indebtedness or reduction of commitments
hereunder shall be required with the proceeds of New Non-Guaranteed
Indebtedness), and the redemption and mandatory prepayment provisions applicable
to any notes, debt securities or similar instruments constituting New
Non-Guaranteed Indebtedness shall be no more restrictive than the redemption and
mandatory prepayment provisions applicable to the 2017 Notes whether or not the
2017 Notes are outstanding; and (iii) such New Non-Guaranteed Indebtedness shall
only be permitted to be incurred by Gannett and shall not be secured by any
Liens, except as permitted by Section 6.1 of this Agreement, or guaranteed by
any other entity, except as permitted by Section 6.5(b)(ii) of this Agreement;

 

- 21 -



--------------------------------------------------------------------------------



 



(d) To the extent that any New Pari Passu Indebtedness (including as a result of
any amendment thereto), New Non-Guaranteed Indebtedness (including as a result
of any amendment thereto) or Permitted Short Term Debt incurred after the
Extension Effective Date (i) includes any financial covenants which are more
restrictive than the financial covenants contained in this Agreement, (ii) in
the case of any senior credit facilities constituting New Pari Passu
Indebtedness, New Non-Guaranteed Indebtedness or Permitted Short Term Debt,
includes any representations and warranties more restrictive than those set
forth in this Agreement, (iii) includes any other covenants (except pricing and
redemption premiums) or events of default applicable to any senior credit
facilities which are more restrictive than the covenants and events of default
set forth in this Agreement or (iv) includes any other covenants (except pricing
and redemption premiums) or events of default applicable to any notes, debt
securities or similar instruments which are more restrictive than the covenants
and events of default applicable to the 2017 Notes, whether or not the 2017
Notes are outstanding, then, in any of the circumstances described in clauses
(i) through (iv) above, Gannett agrees, at the request of the Administrative
Agent or Required Lenders hereunder, to promptly amend this Agreement to
incorporate such more restrictive provisions (in any event within 10 Business
Days after receipt of such request).
26. Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by adding the following new Section 6.6 at the end thereof as follows:
“Section 6.6. Transfer of Assets. (a) After the Extension Effective Date, no
Guarantor shall be permitted to transfer any assets to Gannett, except for
(i) such transfers as are necessary to accomplish reasonably substantial tax
savings (provided that prior to or concurrently with the effectiveness of such
transfers, Gannett shall have furnished to the Administrative Agent a
certificate of an appropriate financial officer of Gannett certifying that such
transfers are reasonably necessary to achieve reasonably substantial tax
savings), (ii) transfers of assets made in the ordinary course of business,
(iii) transfers by operation of law or that are reasonably necessary in order to
comply with changes in any Requirement of Law, and (iv) transfers as a result of
a corporate restructuring of Gannett and its consolidated subsidiaries, where no
Default or Event of Default would result from such restructuring and Gannett
remains in compliance with Section 6.6(b) after giving effect to such
restructuring. For the avoidance of doubt, Gannett and the Lenders agree that
aggregate annual tax savings in excess of $1,000,000 shall constitute
“reasonably substantial tax savings” for the purposes of this Section 6.6.

 

- 22 -



--------------------------------------------------------------------------------



 



(b) After the Extension Effective Date, Gannett shall not own greater than 30%
(the “CTA Percentage”) of the Consolidated Tangible Assets of Gannett and its
Domestic Subsidiaries; provided, however, that upon the occurrence of (i) any
Material Disposition by Gannett or a Domestic Subsidiary, (ii) any unusual or
extraordinary impairment charges or acceleration of depreciation by Gannett or
any Domestic Subsidiaries in excess of $50,000,000 in the aggregate in any Test
Period, or (iii) any asset transfers from Gannett or to Gannett (as permitted by
Section 6.6(a)(i) or Section 6.6(a)(iii)) (each, a “CTA Adjustment Event”), in
each case where no Default or Event of Default would otherwise result from such
CTA Adjustment Event, the CTA Percentage shall increase or decrease, as
applicable, by multiplying the then current CTA Percentage by a fraction, the
numerator of which shall be the Consolidated Tangible Assets of Gannett and its
Domestic Subsidiaries as of the end of the prior period, and the denominator of
which shall be the Consolidated Tangible Assets of Gannett and its Domestic
Subsidiaries on a pro forma basis, giving effect to such CTA Adjustment Event,
as of the end of such prior period; provided further, that the CTA Percentage
shall not be decreased to below 30% in accordance with this proviso.”
27. Amendment to Section 7.2. Section 7.2 of the Credit Agreement is hereby
amended by deleting existing paragraphs (a) and (b) thereof in their entirety
and inserting in lieu thereof the following new paragraphs (a) and (b):
“(a) If an Event of Default specified in Section 7.1(e) or (f) shall occur and
be continuing, automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) shall immediately become due and payable.
(b) If an Event of Default other than those specified in Section 7.1(e) or
(f) shall occur and be continuing, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to Gannett, declare Commitments to be terminated forthwith,
whereupon the Commitments shall immediately terminate; and (ii) with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to Gannett,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable. With respect to all Letters
of Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, Gannett shall as soon as
practicable thereafter, but in no event later than one Business Day thereafter,
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of Gannett hereunder. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of Gannett hereunder shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
Gannett (or such other Person as may be lawfully entitled thereto).”

 

- 23 -



--------------------------------------------------------------------------------



 



28. Amendment to Section 8.10. Section 8.10 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Section 8.10 Syndication Agents, Documentation Agent and Issuing Lender.
Notwithstanding any provision to the contrary elsewhere in this Agreement,
(i) neither the Syndication Agents nor the Documentation Agent shall have any
duties or responsibilities hereunder, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or otherwise exist
against either the Syndication Agents or the Documentation Agent and (ii) the
Issuing Lender shall be entitled to the benefits of Article VIII in its capacity
as an Issuing Lender.”
29. Amendment to Section 9.1. Section 9.1 of the Credit Agreement is hereby
amended by:
(i) adding a new paragraph at the end thereof as follows:
“Notwithstanding anything to the contrary contained in this Section 9.1, the
defined term “Extended Termination Date” may be amended to a date beyond
September 30, 2014 with the consent of (i) each Extending Lender willing to
extend its Five-Year Commitments to such later date, (ii) the Administrative
Agent and (iii) the Issuing Lender.
(ii) adding the following clause (vi) at the end of the proviso thereof:
“;or (vi) amend, modify or waive any provision of Section 2.20 without the
written consent of the Issuing Lender”
30. Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Section 9.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Gannett, the Administrative Agent
or the Issuing Lender, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

      Gannett:   7950 Jones Branch Drive     McLean, VA 22107     Attention:
Vice President & Treasurer     Telecopy: 703-854-2047
Telephone: 703-854-6248       The Administrative Agent:   JPMorgan Chase Bank,
N.A.     Loan and Agency Services     1111 Fannin Street, Floor 10     Houston,
TX 77002-6925     Attention: Sheila G. King     Telecopy: 713-750-2358    
Telephone: 713-750-2242

 

- 24 -



--------------------------------------------------------------------------------



 



      The Issuing Lender:   Bank of America, N.A.     Bank of America Plaza    
901 Main Street     Dallas, TX 75202-3714     Attention: Antonikia (Toni) L.
Thomas     Telecopy: 877-206-8432     Telephone: 214-209-1569           With a
copy to:           Bank of America, Media & Telecom Group     100 Federal Street
    Boston, MA 02110     Attention: Peter van der Horst     Telecopy:
980-233-7788     Telephone: 617-434-0164]       The Issuing Lender:   JPMorgan
Chase Bank, N.A.     Global Trade Services — LC Department     10420 Highland
Manor Drive, 4th Floor     Tampa, FL, 33610-9128     Attention: James Alonzo    
Telecopy: 813-432-5161     Telephone: 813-432-6339

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or the Lenders shall not be effective until received.”
31. Amendment to Section 9.6. Section 9.6 of the Credit Agreement is hereby
amended by:
(i) deleting existing paragraph (a) in its entirety and inserting in lieu
thereof the following new paragraph (a):
“(a) This Agreement shall be binding upon and inure to the benefit of Gannett,
the Lenders, the Administrative Agent, the Issuing Lender, all future holders of
the Loans and Letters of Credit and their respective successors and assigns,
except that Gannett may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of each Lender.”

 

- 25 -



--------------------------------------------------------------------------------



 



(ii) deleting the existing second sentence of paragraph (b) thereof in its
entirety and inserting in lieu thereof the following new sentence:
“In the event of any such sale by a Lender of a participating interest to a
Participant, such Lender’s obligations under this Agreement to the other parties
to this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, such Lender shall remain the holder of
any such Loan for all purposes under this Agreement, and Gannett, the
Administrative Agent and the Issuing Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.”
(iii) deleting the existing first sentence of paragraph (c) thereof in its
entirety and inserting in lieu thereof the following new sentence:
“Any Lender other than any Conduit Lender (an “Assignor”) may, in accordance
with applicable law, at any time and from time to time assign to any Lender or,
with the consent of Gannett, the Administrative Agent and the Issuing Lender
(which, in each case, shall not be unreasonably withheld, delayed or
conditioned; it being understood that (i) the Administrative Agent and each
Lender effecting an assignment to any Person other than a Lender should notify
Gannett as promptly as possible of any request for assignment and Gannett, in
turn, should promptly consider such request for assignment; and (ii) Gannett’s
consent shall not be considered to be unreasonably withheld, delayed or
conditioned if Gannett withholds, delays or conditions its consent because,
among other factors, it is concerned about a potential Assignee’s capital
adequacy, liquidity or ability to perform its obligations under this Agreement),
to any Lender Affiliate, an additional bank, financial institution or other
entity (an “Assignee”) all or any part of its rights and obligations under this
Agreement pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that, unless otherwise agreed by Gannett and
the Administrative Agent, no such assignment to an Assignee (other than any
Lender or any Lender Affiliate) shall be in an aggregate principal amount of
less than $10,000,000, in each case except in the case of an assignment of all
of a Lender’s interests under this Agreement.”
(iv) deleting the existing second sentence of paragraph (d) thereof in its
entirety and inserting in lieu thereof the following new sentence:
“The entries in the Register shall be conclusive, in the absence of manifest
error, and Gannett, the Administrative Agent, the Issuing Lender and the Lenders
shall treat each Person whose name is recorded in the Register as the owner of
the Loans and any promissory notes evidencing the Loans recorded therein for all
purposes of this Agreement.”
32. Appointment of Successor Administrative Agent and Waiver of Notice.
Effective as of the Fifth Amendment and Waiver Effective Date, Bank of America,
N.A. hereby resigns as Administrative Agent under the Existing Credit Agreements
and Gannett appoints JPMorgan Chase Bank. N.A. as successor administrative
agent. In connection with the foregoing, the Required Lenders hereby (i) approve
of the appointment, by Gannett, of JPMorgan Chase Bank, N.A., as successor to
Bank of America, N.A., as Administrative Agent and (ii) waive, along with
Gannett, any notice of such resignation as may be required pursuant to
Section 8.9 of the Credit Agreement.
33. Effectiveness. This Amendment and Waiver shall become effective as of the
date (the “Fifth Amendment and Waiver Effective Date”) on which the
Administrative Agent shall have received (i) counterparts hereof duly executed
by Gannett and the Administrative Agent and (ii) an executed consent letter from
Lenders constituting Required Lenders authorizing the Administrative Agent to
enter into this Amendment and Waiver.

 

- 26 -



--------------------------------------------------------------------------------



 



34. Representations and Warranties. Gannett hereby represents and warrants that,
on and as of the Fifth Amendment and Waiver Effective Date, after giving effect
to this Amendment and Waiver:
(a) No Default or Event of Default has occurred and is continuing; and
(b) Each of the representations and warranties of Gannett in the Credit
Agreement and this Amendment and Waiver is true and correct in all material
respects, as if made on and as of the date hereof; and since December 27, 2009
there has been no Material change in the business or financial condition of
Gannett and its Subsidiaries taken as a whole that has not been publicly
disclosed.
35. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. From and after the date hereof, all references in the Credit
Agreement thereto shall be to the Credit Agreement as amended hereby.
36. Counterparts. This Amendment and Waiver may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment and Waiver
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
37. Headings. Section headings used in this Amendment and Waiver are for
convenience of reference only, are not part of this Amendment and Waiver and are
not to affect the constructions of, or to be taken into consideration in
interpreting, this Amendment and Waiver.
38. GOVERNING LAW. THIS AMENDMENT AND WAIVER AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
39. Expenses. Gannett agrees to pay or reimburse each of the Administrative
Agent and J.P. Morgan Securities LLC as a Joint Lead Arranger for all of their
respective reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment and Waiver,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and counsel to J.P. Morgan Securities LLC as a Joint
Lead Arranger.
[Signature page follows]

 

- 27 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed and delivered by their duly authorized officers as of the date first
written above.

            GANNETT CO., INC.
      By:   /s/ Michael A. Hart         Name:   Michael A. Hart        Title:  
Vice President & Treasurer        BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Antonikia (Toni) Thomas         Name:   Antonikia (Toni) Thomas 
      Title:   Assistant Vice President        BANK OF AMERICA, N.A., as Issuing
Lender
      By:   /s/ Peter van der Horst         Name:   Peter van der Horst       
Title:   Senior Vice President        JPMORGAN CHASE BANK, N.A., as Issuing
Lender
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director        JPMORGAN CHASE BANK, N.A., as successor
Administrative Agent
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director   

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.., as Syndication Agent
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director        CITIBANK, N.A.., as Syndication Agent
      By:   /s/ Elizabeth Minnella Gonzalez         Name:   Elizabeth Minnella
Gonzalez        Title:   Vice President and Director   

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
BARCLAYS BANK PLC
(Lender)
      By:   /s/ Noam Azachi         Name:   Noam Azachi        Title:  
Assistant Vice President   

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
COMERICA BANK
(Lender)
      By:   /s/ Blake Arnett         Name:   Blake Arnett        Title:   Vice
President   

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  FIRST HAWAIIAN BANK                   (Lender)    
 
           
 
  By:   /s/ Dawn Hofmann
 
Name: Dawn Hofmann    
 
      Title: Vice President    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.                   (Lender)    
 
           
 
  By:   /s/ Peter B. Thauer
 
Name: Peter B. Thauer    
 
      Title: Executive Director    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  MIZHUHO CORPORATE BANK, LTD.                   (Lender)    
 
           
 
  By:   /s/ Bertram Tang
 
Name: Bertram Tang    
 
      Title: Authorized Signatory    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK                   (Lender)    
 
           
 
  By:   /s/ Michael Vegh
 
Name: Michael Vegh    
 
      Title: Director    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD                  
(Lender)    
 
           
 
  By:   /s/ George Stoecklein
 
Name: George Stoecklein    
 
      Title: Authorized Signatory    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY                  
(Lender)    
 
           
 
  By:   /s/ George Stoecklein
 
Name: George Stoecklein    
 
      Title: Vice President    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.                   (Lender)    
 
           
 
  By:   /s/ Elizabeth Minnella Gonzalez    
 
           
 
      Name: Elizabeth Minnella Gonzalez    
 
      Title: Director and Vice President    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK                   (Lender)    
 
           
 
  By:   /s/ Randolph J. Stierer    
 
           
 
      Name: Randolph J. Stierer    
 
      Title: Vice President    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  THE NORTHER TRUST COMPANY                   (Lender)    
 
           
 
  By:   /s/ Michael Kingsley    
 
           
 
      Name: Michael Kingsley    
 
      Title: Senior Vice President    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



                  US BANK, NATIONAL ASSOCIATION                   (Lender)    
 
           
 
  By:   /s/ Steven L. Sawyer    
 
           
 
      Name: Steven L. Sawyer    
 
      Title: Vice President    

[Signature Page to Fifth Amendment — Gannett March 2002 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Extension Agreement
[Attached.]

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Master Assignment Agreement
[Attached.]

 

 